Citation Nr: 0613569	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Medical & 
Regional Office Center (RO) in Sioux Falls, South Dakota.


FINDING OF FACT

Audiological evaluation establishes the veteran's hearing 
loss is consistent with no more than Level III hearing 
impairment, bilaterally, with no exceptional pattern of 
hearing impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter was sent in June 2003 from the RO to the 
veteran that satisfies the duty to notify provisions.  
Specifically, this letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  Since the increased rating claim is being denied, no 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing him of matters involving the 
assignment of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claim, including the report from a VA 
audiology examination conducted in June 2003, which 
adequately addresses the level of hearing impairment for the 
purpose of evaluating the current severity of his hearing 
loss disability.  Furthermore, as there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The numeric designation of impaired hearing, Levels I through 
XI, is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In January 2003, the RO reduced the evaluation of the 
veteran's bilateral hearing loss from 30 percent to 10 
percent, based on the audiological findings and medical 
opinions of record at that time, which resolved the 
discrepancy among the findings from several audiology 
examinations.

In May 2003, the veteran filed a claim for an increased 
evaluation of his bilateral hearing loss.  

June 2003 VA audiological testing demonstrated average 
puretone thresholds of 49 decibels for the right ear and 51 
decibels for the left ear.  The audiologist indicated that 
word recognition testing was best presented via MLV rather 
than CNC speech recognition.  In such a case, Table VIa is 
for application.  See 38 C.F.R. § 4.85(c).  Applying the 
Rating Schedule to the above audiological findings, the 
veteran's hearing loss at that time was at Level III 
impairment for each ear.  See 38 C.F.R. § 4.85, Table VIA.  
In such a case, the numeric designations correlate under 
Table VII to a noncompensable disability rating.  At 2000 
Hertz, the puretone thresholds were 30 decibels for the right 
ear and 45 decibels for the left ear, and this alone 
establishes the veteran does not have an exceptional pattern 
of hearing impairment.  See 38 C.F.R. § 4.86.

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss.  In evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
veteran's own contentions regarding the level of his hearing 
loss, as well as any diagnosis and treatment, are 
insufficient to establish entitlement to a higher evaluation 
for bilateral hearing loss under the provisions of 38 C.F.R. 
§ 4.85.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  A higher rating is provided 
for the veteran's claimed disability, but the medical 
evidence reflects that such impairment is not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to his service-connected hearing loss, 
and marked interference with employment has not been shown.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the audiological findings 
demonstrate a level of severity consistent with a 
noncompensable evaluation, the preponderance is against the 
veteran's claim for an increase, and it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for bilateral hearing loss, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


